Citation Nr: 0827202	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  95-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968, 
and from January 1991 to July 1991.  The veteran also had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the reserves, including a 
period of INACDUTRA from March 25, 1983 to March 27, 1983.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in July 
1994, November 1994, and August 2002 of the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a July 1994 rating decision, the RO, in pertinent part, 
denied service connection for PTSD and a right knee 
disability; granted service connection for right ear hearing 
loss (noncompensable rating); and deferred a service 
connection claim for a right hand skin disability.

In a November 1994 rating decision, the RO continued a 
noncompensable rating for right ear hearing loss, and granted 
service connection for dyshidrotic dermatitis of the right 
hand (noncompensable rating).

In April 1996, the veteran testified before a hearing officer 
sitting at the RO. The transcript of the hearing is 
associated with the claims folder and has been reviewed. This 
claim was also developed on the matter of a rating in excess 
than 10 percent for lumbar paravertebral myositis.  A 
September 1997 rating decision assigned a 60 percent rating 
for herniated nucleus pulposus of L5-S1, with left lumbar 
myositis from August 28, 1992, which was a complete grant of 
the benefit sought regarding that matter, thus it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).
The veteran also perfected a timely appeal of an August 2002 
decision, denying entitlement to TDIU and that issue has been 
merged into the current appeal.

After the veteran requested the opportunity to present 
testimony in support of his claims at a personal hearing 
before a Veterans Law Judge, a hearing was scheduled in March 
2003.  The veteran was notified of the scheduled hearing time 
and place at his current address of record but he failed to 
appear.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn. 38 C.F.R. § 20.704 (2007).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

In an April 2005 decision, the Board granted service 
connection for a right knee disability; denied increased 
ratings for right ear hearing loss, dyshidrotic dermatitis of 
the hands, and acne vulgaris and remanded the issues of 
entitlement to service connection for PTSD and a TDIU for 
further development.


FINDINGS OF FACT

1.   The veteran did not engage in combat with the enemy 
while on active duty, and his claimed in-service stressors 
are not corroborated by supporting evidence.

2.  Service connection is currently in effect for:  a lumbar 
spine disability (60%); right knee disability (30%); left 
knee disability (30%); right ear hearing loss 
(noncompensable); dyshidrotic dermatitis of the hands 
(noncompensable); and acne vulgaris (noncompensable), for a 
combined evaluation of 80 percent.

3.  The veteran reported that he last worked full-time in 
2002 as a mover for a courier company; he also reported 
having a high school education.  

4.  Resolving doubt in the veteran's favor, his service-
connected disabilities preclude him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Under circumstances where VCAA notice was not issued to the 
veteran until after the initial unfavorable decision on 
appeal, VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With regard to the PTSD claim, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VCAA letters pertinent to the PTSD claim were issued to the 
veteran in October 2001, September 2006, January 2007, and 
August 2007.  These letters informed the appellant of what 
evidence was required to substantiate the PTSD claim, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Subsequent to these VCAA letters, the RO 
readjudicated the claim by way of an April 2008 supplemental 
statement of the case, at which time the veteran was given an 
additional 60 days to respond.  

In light of the foregoing, the Board finds that the October 
2001, September 2006, January 2007, and August 2007 letters 
constitute content-complying notice, and proper subsequent VA 
process was accomplished.  

With regard to the TDIU claim, a VCAA letter was sent to the 
veteran in July 2002, prior to the initial unfavorable 
decision on appeal.  However, complete VCAA duty to notify 
was not satisfied until after the initial AOJ decision by way 
of letters sent to the veteran in September 2006 and January 
2007.  These letters fully addressed all notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the TDIU claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the September 2006 and January 2007 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
April 2008 supplemental statement of the case, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's claims folder contains 
service medical records, records from the Social Security 
Administration (SSA), and VA medical evidence.  The Board 
finds that a VA PTSD examination was not warranted in this 
case.  Pursuant to the VCAA, a medical opinion should be 
obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 
Vet. App. 370 (2002).  As will be discussed below, the 
veteran's stressors have not been corroborated; thus an 
examination is not warranted.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


I.  Service Connection for PTSD

The veteran is seeking service connection for PTSD in 
connection with stressors experienced during the Persian Gulf 
War.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. 
§3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Section 3.304(f) also provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).

Here, the veteran reports difficulty sleeping and nightmares 
due to the events that he witnessed in the Persian Gulf.  The 
veteran has described stressors including: 1) witnessed Iraqi 
soldiers being injured and burned; 2) guarded Iraqi prisoners 
in jail; and 3) witnessed rockets with chemicals being fired 
and gas sirens ringing, on a daily basis.  

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

A January 1997 VA examination report reflects that the 
veteran sought treatment at the PTSD clinic, irregularly, 
since February 1995.  At the time of the January 1997 
examination, the veteran was diagnosed with a mild anxiety 
disorder, not otherwise specified with depressive features.  
However, according to a VA psychiatric progress note dated in 
June 2002, the veteran was assessed with PTSD with depressive 
features.

Notwithstanding the above-noted diagnosis of PTSD, the 
crucial and dispositive element in this case involves the 
veteran's claimed in-service stressors.  A finding that the 
veteran engaged in combat with the enemy during active 
service (see 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007), 
or independent evidence which confirms the veteran's account 
of in-service stressors is necessary to establish service 
connection for PTSD.

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.304(d), (f) (2007).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's DD-214 shows that he served in 
the Persian Gulf.  He was awarded the Army Service Ribbon, 
Army Lapel Button. Southwest Asia Service Medal, and the 
National Defense Service Medal during his service in support 
of Operation Desert Shield/Desert Storm.  However, the 
veteran's personnel records fail to show that he received any 
awards, medals, or decorations conclusively indicating 
combat, therefore, the Board finds that the veteran did not 
engage in combat with the enemy.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395). Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

As noted, the primary issue in this case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented, as well as the 
credibility of the evidence contained in the claims folder.

On review, the Board finds that the veteran's claimed 
stressors have not been corroborated.  His service personnel 
records confirm that the veteran's military occupational 
specialty was a military policeman, however, the veteran has 
not provided specificity as to his claimed stressors.  
Extensive efforts have been made to confirm the veteran's 
claimed stressors.  In April 2005, the Board remanded the 
PTSD claim for further development of the veteran's 
stressors.  In this regard, correspondence from the Appeals 
Management Center (AMC) was sent to the veteran in September 
2006 and January 2007 (incorrectly dated as January 2006).  
The RO, in its September 2006 letter, requested that the 
veteran complete the PTSD questionnaire provided to him.  If 
the veteran was not able to provide the exact date of the 
incident, the AMC asked that he indicate the location and 
approximate time of the stressful events in question.  The 
AMC also requested that the veteran provide the names of any 
other individuals involved in the events, including their 
names, ranks, unit of assignment or any other identifying 
details.  The AMC advised that that information is necessary 
to obtain supportive evidence of the stressful events so that 
adequate research to verify the information could be 
conducted.  The veteran, however, did not respond to the 
September 2006 letter.  The January 2007 letter reiterated 
the need for the veteran to submit the PTSD questionnaire 
and/or provide more specificity with regard to his claimed 
stressors.  Internal documents show that the veteran 
responded by indicating that he is unable to provide the 
information requested of him.  

Consequently, according to an April 2007 memorandum, the AMC 
determined that the information required to corroborate the 
veteran's stressors is insufficient to send to the U.S. Army 
and Joint Services Records Research Center (JSRRC).  It was 
noted that all procedures to obtain such information was 
properly followed.  As such, the AMC determined that all 
efforts to obtain the needed information have been exhausted 
and any further attempts to secure such information would be 
futile.   Moreover, the AMC, in an August 2007 letter, 
advised the veteran that it had requested his service 
personnel folder from the National Personnel Records Center 
and is awaiting a response.  In the August 2007 letter, the 
AMC, yet again, advised the veteran of the need for him to 
complete the PTSD questionnaire.  The veteran's service 
personnel folder was received in August 2007, however, the 
records contained therein did not corroborate any of the 
veteran's stressors.  Based on the foregoing, the Board finds 
that a further attempt to corroborate the veteran's stressors 
is futile.  

Available evidence of record (including the service medical 
and personnel reports) does not support any of the veteran's 
purported in-service stressors.  As such, the Board concludes 
that the veteran's claimed stressors are unverified and 
unverifiable.  

The Board is cognizant of Pentecost v. Principi, 16 Vet. App. 
124 (2002), wherein the Court reversed the Board's denial of 
a claim for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the claimant's own personal involvement, is not necessary. 
See, also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
facts in this case are distinguishable because the veteran 
has submitted no independent evidence of the occurrence of 
the claimed in-service stressors.

In analyzing the claim, the Board also notes that it has 
considered the veteran's lay assertions that he has PTSD 
related to his military service.  However, as a layman, he is 
not competent to give medical opinions on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The veteran is competent to comment on what he experienced 
while in the military.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
However, without objective evidence corroborating his claimed 
in-service non combat stressors, the Board must find the 
veteran's testimony concerning their occurrence not credible.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

In sum, while the record contains a PTSD diagnosis, it has 
not been attributed to a verified in-service stressor.  
Without a verified stressor, the PTSD diagnosis of record has 
no probative value.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).

Given the absence of a corroborated stressor, consideration 
of the third requirement for a grant of service connection 
for PTSD (concerning the existence of medical evidence of a 
link between current symptomatology and the claimed in-
service stressor) is not necessary.  38 C.F.R. § 3.304(f) 
(2007).  See also, Reonal v. Brown, 5 Vet. App. 458 (1993) 
(in which the Court stipulated that a medical opinion based 
on an inaccurate factual premise is not probative). 

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125.  Accordingly, there is no evidence of a 
diagnosis of PTSD that is related to the veteran's claimed 
non-combat stressors.  The claim must, therefore, be denied.

II.  Entitlement to a TDIU

The veteran is also seeking a TDIU.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2007).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran meets the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection is currently in effect for: a lumbar spine 
disability (60%); right knee disability (30%); left knee 
disability (30%); right ear hearing loss (noncompensable); 
dyshidrotic dermatitis of the hands (noncompensable); and 
acne vulgaris (noncompensable), for a combined evaluation of 
80 percent, effective September 1, 2004.  Based on the above, 
the veteran meets the schedular criteria for an award of 
TDIU, as set forth under 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non service-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2007).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

According to the veteran's application for increased 
compensation based on unemployability, received in June 2002, 
he last worked full-time and became too disabled to work in 
2002 when he worked as a mover for Courier Solutions.

The SSA deemed the veteran disabled as of June 1, 2002 on 
account of "disorders of muscle ligament and fascia," and a 
secondary diagnosis of a back disorder.  

VA treatment records dated in March 2004 show that the 
veteran sought treatment for an asthma crisis.  Treatment 
records dated in 2004 also show psychiatric treatment, 
treatment for a hand laceration, and sleep apnea.

In February 2007, the veteran suffered an acute 
cerebrovascular accident (CVA).  The veteran developed 
dementia following the CVA.  Recent VA treatment records 
dated in 2008 show treatment for PTSD and right shoulder 
pain.  It was also noted that the veteran has chronic asthma.

On review, the Board finds that the evidence is in equipoise 
as to whether the veteran's service-connected disabilities 
alone preclude him from securing or following a substantially 
gainful occupation.  The severity of the veteran's back 
disability is reflected by its 60 percent rating.  With 
regard to the service-connected knee disabilities, the 
veteran has undergone total bilateral knee replacement.  The 
veteran is also service-connected for acne vulgaris and 
dyshidrotic dermatitis of the hands.  

Significantly, the SSA finding that the veteran was disabled 
from work was based on "disorders of muscle ligament and 
fascia."  While this apparently included upper extremity 
arthritis, it is apparent that the spine and knees were a 
major consideration in finding the veteran unable to work.  A 
November 2002 case development sheet noted his need for an 
assistive device for support while walking and standing and 
an ability to stand/walk for only 4 hours and sit for 6 
hours, with difficulty using foot controls due to disability 
in his lower extremities.  While other disabilities were 
considered, the tenor of the document suggested that knee and 
spine disability were the major factors in his inability to 
work.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is warranted.  
The employment impairment due primarily to his service-
connected back and knee disabilities is significant and 
resolving all doubt in the veteran's favor precludes his 
participation in gainful employment.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a TDIU is allowed, subject to the regulations 
governing the award of monetary benefits.



_____________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


